Case 4:21-cv-00022-JMS-DML Document 1 Filed 02/03/21 Page 1 of 5 PageID #: 1




3047686-MLC:dm                                                       Attorney No. 26135-45

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               NEW ALBANY DIVISION

DEBRA BUSICK,                                  )
                                               )
                       Plaintiff,              )
                                               )
                       vs.                     ) Case No. ______________
                                               )
                                               )
CIRCLE K STORES, INC. d/b/a                    )
CIRCLE K,                                      )
                                               )
                       Defendant.              )

                                     NOTICE OF REMOVAL

       The Defendant, MAC’S CONVENIENCE STORES, LLC (d/b/a Circle K and incorrectly

sued as Circle K Stores, Inc.) (“Defendant” or “Movant”), by and through its attorneys, Michelle

L. Casper and Allyse Wirkkala of SmithAmundsen LLC, and pursuant to 28 U.S.C. §§ 1332, 1441

and 1446, removes this action to the United States District Court for the Southern District of

Indiana, New Albany Division, and in support thereof, states as follows:

       1.      The Movant’s Notice of Removal is based upon subject matter jurisdiction

conferred by diversity of citizenship, as established in 28 U.S.C. § 1332.

       2.      The named Plaintiff is currently and was at the time of the subject accident a citizen

and resident of the State of Indiana. (See Complaint filed in the Jackson Superior Court, Indiana

(Cause No. 36D01-2012-CT-000076) (“State Court Action”), attached as Exhibit A, and Westlaw

People Search for Plaintiff, attached as Exhibit B).

       3.      Both at the time of the commencement of the State Court Action and at the present

time, the Defendant, Mac’s Convenience Stores, LLC d/b/a Circle K, was a single-member limited
Case 4:21-cv-00022-JMS-DML Document 1 Filed 02/03/21 Page 2 of 5 PageID #: 2




liability company with its sole member being Couche-Tard U.S. Inc. Couche-Tard U.S. Inc. is a

Delaware corporation with its principal place of business in Tempe, Arizona. Accordingly,

Defendant is a citizen of Delaware and Arizona only. Cosgrave v. Brotolotta, 150 F.3d 729, 731 (7th

Cir. 1998) (holding that the citizenship of a limited liability company is the citizenship of each of its

members). (See Affidavit of Scott Scharfenberg, attached as Exhibit C, and Business Profile Record

for Couche-Tard U.S. Inc., attached as Exhibit D). The only relevant inquiry for the purpose of

determining citizenship of a limited liability company is the citizenship of each of its members, as

explained by Cosgrave:

        The principal defendant is Joseph Bartolotta, but his company—Mary-Bart,
        LLC—is also named as a defendant; and in a diversity case, whenever there is an
        unconventional party (that is, someone or something other than either a natural
        person suing in his own rather than a representative capacity, or a business
        corporation) a jurisdictional warning flag should go up. … Mary–Bart is neither a
        partnership nor a corporation, but a “limited liability company.” [W]e conclude
        that the citizenship of an LLC for purposes of the diversity jurisdiction is the
        citizenship of its members.

Cosgrave, 150 F.3d at 731 (internal citations omitted).

        4.      This matter arises out of an incident that occurred on September 11, 2020 at a Mac’s

Convenience Store gas station located in Seymour, Indiana. Plaintiff, Debra Busick, filed a

Complaint in the Jackson Superior Court, styled Debra Busick v. Circle K Stores, Inc. d/b/a Circle

K, Cause No. 36D01-2012-CT-000076. (See Exhibit A).

        5.      Defendant was served with Summons and the Complaint on January 4, 2021. (See

Proof of Service, attached as Exhibit E).

        6.      Defendant has a statutory right to file its Notice of Removal “within thirty days after

the receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting

forth the claim for relief …” 28 U.S.C. § 1446(b) (emphasis added). Given the date of service on

January 4, 2021, Defendant’s Notice of Removal is timely. See Northern Illinois Gas Co. v. Airco



                                                   2
Case 4:21-cv-00022-JMS-DML Document 1 Filed 02/03/21 Page 3 of 5 PageID #: 3




Industrial Gases, 676 F.2d 270 (7th Cir. 1982). This requirement is in place to give the defendant a

fair notice of the substantive nature of the claims and a reasonable opportunity to weigh the

advantages and disadvantages of continuing in state court or removing the action to federal court.

Scott v. Toyota Motor Corporation, 1987 U.S.Dist. Lexis 2628 at *4 (N.D.Ill. March 27, 1987).

The thirty-day time frame has not yet run on Defendant’s right to seek removal of this action and

this Notice is therefore timely.

        7.      The Complaint alleges that Plaintiff has sustained injuries and “medical expenses,

pain and suffering, mental anguish, costs, expenses and other damages recoverable under Indiana

law.” See Exhibit A. In addition, pre-suit investigation revealed that Plaintiff sustained a broken leg

resulting in surgery. Given the nature of these allegations, the Defendant believes in good faith the

amount in controversy exceeds the jurisdictional amount of $75,000.00, exclusive of interest and

costs. See Exhibit F, Affidavit of Attorney Michelle Casper.

        8.      There is complete diversity of citizenship between the Plaintiff and the Defendant.

        9.      The Complaint was filed on November 6, 2020. (See Exhibit A). Service was made

on January 4, 2021. (See Exhibit E).

        10.     With the service upon Defendant occurring on January 4, 2021, this Notice was filed

within (30) thirty days of “the receipt by the Defendant, through service or otherwise, of a copy of

the initial pleading setting forth the claim for relief upon which such action or proceeding is based.”

28 U.S.C. § 1446(b).

        11.     As required by 28 U.S.C. § 1446 (d), the Defendant will promptly serve upon

Plaintiff’s counsel and file with the Jackson Superior Court a true and correct copy of this Notice.

        12.     By removing this action, the Defendant does not waive any defenses available to it.




                                                  3
Case 4:21-cv-00022-JMS-DML Document 1 Filed 02/03/21 Page 4 of 5 PageID #: 4




       13.      If any question arises as to the propriety of the removal of this action, the Defendant

requests the opportunity to present a brief and oral argument in support of its position that this case

is removable.

       14.      This Notice is signed and in compliance with Rule 11 of the Federal Rules of Civil

Procedure.

       WHEREFORE, Defendant, MAC’S CONVENIENCE STORES, LLC, prays that this

Honorable Court retain jurisdiction of the matter pursuant to 28 U.S.C., §§ 1332, 1441, and 1446.



                                               Respectfully Submitted,

                                               SMITHAMUNDSEN LLC



                                               By:     /s/Michelle L. Casper
                                                       Michelle L. Casper, #26135-45


Michelle L. Casper, Esq.
Attorneys for Defendant
SMITHAMUNDSEN LLC
150 N. Michigan Ave., Ste. 3300
Chicago, Illinois 60601
(312) 894-3200




                                                  4
Case 4:21-cv-00022-JMS-DML Document 1 Filed 02/03/21 Page 5 of 5 PageID #: 5




                                 CERTIFICATE OF SERVICE

I certify that on the 3rd day of February, 2021, service of a true and complete copy of the above and

foregoing pleading or paper was made upon all counsel of record by electronic mail.




                                                          Dee Morales
                                                   Dee Morales
                                                   SMITHAMUNDSEN LLC
                                                   150 N. Michigan Ave., Ste. 3300
                                                   Chicago, Illinois 60601
                                                   (312) 894-3200




                                               5
